DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 - 17 are objected to because of the following informalities: while it might be an issue with the quality of the image of the claim set of record, it appears that every almost every claim ends with a comma as the punctuation mark at the end of the claim looks a comma and is highly similar to the internal punctuation marks in the claims where commas would be appropriately placed. Alternatively, periods might be used rather than commas throughout the claims but each claim should only contain one period at the end of the claim. Claim 16 appears to have no punctuation of any type at the end of the claims. Appropriate correction is required.

Claims 1 and 9 are objected to because of the following informalities: the phrase “one or more bioactive agents comprising at least ciprofloxacin” is redundant as “one or more” and “at least” have the same meaning and because of the use of the word “comprising”, additional bioactive agents can also be present even without the presence of either of these phrases. Elimination of one of “one or more” and “at least” will improve the readability of the claim. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: extra spaces are present before the commas in lines 1 and 2 of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each independent claim, claims 1 and 9, contains the same language defining how the ciprofloxacin bioactive agent is dispersed in the inserted tympanostomy tube. It is not clear how all of the various limitations on the ciprofloxacin are meet for any such device. Section b) of the claim requires that the ciprofloxacin be “dispersed uniformly throughout said polymer material”, and broadest reasonable interpretation of this limitation is that the ciprofloxacin and whichever polymer material is being referred to (see next paragraph) are homogenous with the ciprofloxacin evenly (uniformly) distributed throughout. But such a structure is incompatible with requirements i) – iii) that all must also be met as they are not presented as alternative limitations. Items i) and ii) are two different solid solutions with mutually exclusive percent by weight ciprofloxacin. Even if a material comprising a solid solution as in i) and as in ii) was uniformly mixed into said polymer material, the ciprofloxacin itself would not be dispersed uniformly in the tympanostomy tube since solid solution i) contains about 0.1 – about 30 wt% ciprofloxacin while solid solution ii) contains about 95 – about 99.99 wt% ciprofloxacin. In addition to these two solution phases, an additional phase iii) must also be present. If a third solid solution is selected for iii), it would appear that the ciprofloxacin could be at a different concentration than solid solutions i) or ii) or maybe concentrations lying within one of the ranges but the solid solution is prepared with a different material. Regardless of the option selected, the ciprofloxacin would not be uniformly dispersed in the polymer material. If a non-solid super saturated solution was used for item iii), this further confounds the preparation of the uniform dispersion of ciprofloxacin throughout said polymer materials as the concentration of ciprofloxacin in the liquid would be different from the concentrations of ciprofloxacin present in the solid portions of the tympanostomy tube and the solid solution portions. If essentially pure ciprofloxacin was selected for item iii), any area with this phase will not be uniform with the rest of the polymer material. It might be possible for phases i) – iii) to be uniformly distributed within the melt blended polymer matrix, but the claim requires that the ciprofloxacin, not the phases containing ciprofloxacin, be uniformly dispersed throughout said polymer material. Therefore, the required structure of the tympanostomy tube is unclear as requirements i) – iii) and a uniform dispersion of ciprofloxacin in the tympanostomy tube are mutually exclusive.
Each independent claim, claim 1 and 9, recites the limitation "said polymer material" at least in lines 11 and 14. “[S]aid polymer” is also recited in line 13.  There is insufficient antecedent basis for “said polymer material” and “said polymer” in the claim. Each claim previously recites two separate polymeric materials, a particular ethylene-vinyl acetate copolymer and polyethylene glycol (PEG) having a molecular weight within the claimed range. These materials are melt blended and it is not clear to what the phrase “said polymer material” or “said polymer” is referring to.
Each independent claim, claim 1 and 9, recites the limitation “said bioactive agents” in lines 11 – 12. There is insufficient antecedent basis for “said bioactive agents” because “one or more than one” such agent can be present. Does this refer to all bioactive agents or just one when more than one such agent is present? To what “said bioactive agents” or “bioactive agents” as in line 13 is referring is further confused by dependent claims 3 – 5, 8, 11, and 14 – 17. Some of these dependent claims also have antecedent basis issues as detailed below, and some appear to encompass ciprofloxacin which is already required to be present as ciprofloxacin is a species within the genus of quinolones (see claims 3, 8, 11 and 17). The antecedent basis within each independent claim can be resolved by using “said one or more bioactive agent” or “said ciprofloxacin” depending on how the amount of bioactive agents recited in claims 1 and 9 should be defined and what is supported by the disclosure as originally filed.
The term “essentially pure ciprofloxacin” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “essentially pure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Such language allows for some level of impurity to be present but still falling within the scope of the claims. However, neither the claims nor the specification provide any guidance as to the amount of impurity that can be present but still falling within the scope of the claims, and therefore the metes and bounds of the claims cannot be determined.
It is also not clear how combinations of the items recited in part iii) of independent claims can be constructed. A solid supersaturated solution, a combination of a supersaturated solution and a solid solution, is physically possible. But a supersaturated liquid solution and a solid solution require the presence of a solvent and another material inserted into the crystal lattice respectively. The presence of such materials would appear to be considered impurities that would mean that the ciprofloxacin is not “essentially pure” when a combination with essentially pure ciprofloxacin is selected. Therefore the scope of “their combination” in part iii) of each independent claim is not clear.
The dependent claims fall therewith.
Please clarify.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Each recites the limitation "said polymer material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this refers to the ethylene-vinyl acetate copolymer, PEG or the melt blend of these two ingredients.
The term “best described by” in each claim is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The various possible fits or methods of fitting the particle size distribution are not set forth and once the various fits obtained, what is considered to be the “best” fit of the particle size distribution is not defined by either the claims or the specification. Please clarify.

Claims 3, 8, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 from which each of these claims ultimately depends, already requires the presence of the quinolone antibiotic ciprofloxacin. The bioactive agents in claim 3 can have any bioactivity but dependent claim 8, that depends from claim 3, recites “said antibiotic”. There is insufficient antecedent basis for this limitation in the claim and makes it unclear if claim 3 encompasses compounds within the recited classes that have any bioactivity or are limited to those with antibiotic activity. The Markush groups of claims 8 and 17 include ciprofloxacin, which falls with the genus of quinolones recited in claims 3 and 11 so it is not clear if these claims are requiring a bioactive agent/antibiotic in addition to ciprofloxacin or if the limitations are met when only a single bioactive agent, namely the ciprofloxacin already required by claims 1 and 9, is present. Please clarify.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the bioactive anti-inflammatory agent" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim as claim 4 recites “a bioactive anti-inflammatory glucocorticoid”. 

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly resistant to biofilm formation” in each claim is a relative term which renders the claim indefinite. The term “highly resistant to biofilm formation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The level of resistance to biofilm formation and what is ascertained (e.g., length of time of no growth and/or the amount of permitted biofilm formation at any time) that would result in the tympanostomy tube being not highly resistant to biofilm formation and thus outside the scope of the claims has not been sufficiently defined. Please clarify.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “highly suppressed” in claim 13 is a relative term which renders the claim indefinite. The term “highly suppressed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The level of growth of bio-film forming organisms in the middle ear that is allowed but still considered to be “highly suppressed” is not clear so the metes and bounds of the claim cannot be determined. What is used as the ‘baseline’ level to which any growth is compared? For example, the baseline could be growth of that organism in the middle ear in the absence of the composite or could be under any laboratory conditions, which could easily lead to different growth levels being classified as “highly suppressed” and thus changing the scope of the claim. Please clarify.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the “a bioactive anti-inflammatory glucocorticoid” of claim 15 is the same or different from the “a bioactive anti-inflammatory agent” of claim 14, from which claim 15 depends. Do the composites of claim 15 comprise ciprofloxacin, a bioactive anti-inflammatory agent that need not be a glucocorticoid and a bioactive anti-inflammatory glucocorticoid for a total of three bioactive agents? Or do the composites of claim 15 only comprise ciprofloxacin and a bioactive anti-inflammatory glucocorticoid as the “a bioactive anti-inflammatory glucocorticoid” of claim 15 also is the bioactive anti-inflammatory agent of claim 14. Please clarify.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Markush group required of this claim contains three specific compounds, with the last compound being preceded by the word “and” which could indicate the end of the Markush group. However, the last compound is followed by what appears to a comma, the phrase “9 or 10” and no additional punctation to signify the end of the claim. To what “9 or 10” might be referring to in this context is not clear and the Markush group and claim itself appears incomplete as there is no punctuation at the end. Please clarify.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618